                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION
                                         ______

DANL KEIGLEY,

                       Petitioner,                     Case No. 1:20-cv-262

v.                                                     Honorable Paul L. Maloney

RANDEE REWERTS,

                       Respondent.
____________________________/

                                              OPINION

               This is a habeas corpus action brought by a state prisoner under 28 U.S.C. § 2254.

Promptly after the filing of a petition for habeas corpus, the Court must undertake a preliminary

review of the petition to determine whether “it plainly appears from the face of the petition and

any exhibits annexed to it that the petitioner is not entitled to relief in the district court.” Rule 4,

Rules Governing § 2254 Cases; see 28 U.S.C. § 2243. If so, the petition must be summarily

dismissed. Rule 4; see Allen v. Perini, 424 F.2d 134, 141 (6th Cir. 1970) (district court has the

duty to “screen out” petitions that lack merit on their face). A dismissal under Rule 4 includes

those petitions which raise legally frivolous claims, as well as those containing factual allegations

that are palpably incredible or false. Carson v. Burke, 178 F.3d 434, 436-37 (6th Cir. 1999). After

undertaking the review required by Rule 4, the Court concludes that the petition contains exhausted

and unexhausted claims. Because Petitioner had less than 60 days remaining on his statute of

limitation, the Court will stay this action and hold it in abeyance pending timely exhaustion of

Petitioner’s state court remedies and compliance with the Court’s order.
                                            Discussion

I.     Factual allegations

               Petitioner Danl Keigley is incarcerated with the Michigan Department of

Corrections at the Carson City Correctional Facility (DRF) in Montcalm County, Michigan. On

December 1, 2016, following a three-day jury trial in the Ottawa County Circuit Court, Petitioner

was convicted of two counts of first-degree child abuse. On February 3, 2017, the court sentenced

Petitioner to concurrent sentences of 15 to 30 years for each count.

               On March 20, 2020, Petitioner filed his habeas corpus petition. Under Sixth Circuit

precedent, the application is deemed filed when handed to prison authorities for mailing to the

federal court. Cook v. Stegall, 295 F.3d 517, 521 (6th Cir. 2002). Petitioner placed his petition in

the prison mailing system on March 20, 2020. (Pet., ECF No. 1, PageID.23.)

               The petition raises five grounds for relief, as follows:

       I.      Petitioner was denied a fair trial by the admission of injuries to the child
               that were not connected to Petitioner and were not relevant; the probative
               value was far outweighed by the overwhelmingly unfair prejudice, and the
               prejudice was exacerbated by the doctor’s emotional and inappropriate
               testimony concerning a suspected “diagnosis” of torture.

       II.     Petitioner was denied a fair trial by the introduction, over objection, of
               shocking, gruesome and unfairly prejudicial photograph and the prejudice
               was exacerbated by the Doctor’s emotional testimony concerning the
               photograph.

       III.    The trial court reversibly erred by not instructing the jury on the lesser
               offense of second-degree child abuse. Alternatively, defense counsel
               rendered ineffective assistance where he failed to request that instruction.

       IV.     Petitioner was denied his Sixth and Fourteenth Amendment right to the
               effective assistance of counsel where his trial lawyer failed to (A)(i) rely on
               the available documents, witnesses and the trial testimony itself, and consult
               the available literature so as to garner the expertise necessary to effectively
               cross-examine Dr. Simms, thereby forgoing a substantial defense that [the
                                                 2
                victim] was not abused, or (ii) was abused by Hollie, (B) can an expert
                witness in support of this defense, and (C) do all of the above which, when
                considered cumulatively, prejudiced the Petitioner.

        V.      Petitioner was denied his Sixth and Fourteenth Amendment right to the
                effective assistance of Appellate counsel where his appellate lawyer did not
                raise argument I on direct appeal which establishes the good cause to
                overcome the procedural default.

(Pet., ECF No.1, PageID.10, 12, 14, 16, 19.)

II.     Exhaustion of State Court Remedies

                Before the Court may grant habeas relief to a state prisoner, the prisoner must

exhaust remedies available in the state courts. 28 U.S.C. § 2254(b)(1); O’Sullivan v. Boerckel,

526 U.S. 838, 842 (1999). Exhaustion requires a petitioner to “fairly present” federal claims so

that state courts have a “fair opportunity” to apply controlling legal principles to the facts bearing

upon a petitioner’s constitutional claim. Id. at 844, 848; see also Picard v. Connor, 404 U.S. 270,

275-77 (1971); Duncan v. Henry, 513 U.S. 364, 365 (1995); Anderson v. Harless, 459 U.S. 4, 6

(1982). To fulfill the exhaustion requirement, a petitioner must have fairly presented his federal

claims to all levels of the state appellate system, including the state’s highest court. O’Sullivan,

526 U.S. at 845; Wagner v. Smith, 581 F.3d 410, 414 (6th Cir. 2009); Hafley v. Sowders, 902 F.2d

480, 483 (6th Cir. 1990). The district court can and must raise the exhaustion issue sua sponte

when it clearly appears that habeas claims have not been presented to the state courts. See Prather

v. Rees, 822 F.2d 1418, 1422 (6th Cir. 1987); Allen v. Perini, 424 F.2d 134, 138-39 (6th Cir. 1970).

                Petitioner bears the burden of showing exhaustion. See Rust v. Zent, 17 F.3d 155,

160 (6th Cir. 1994). The petition reveals that the first three grounds for habeas relief have been

raised at all levels of the state court system. The fourth and fifth issues, however, have been raised,

or soon will be raised, in the trial court only.
                                                   3
               An applicant has not exhausted available state remedies if he has the right under

state law to raise, by any available procedure, the question presented. 28 U.S.C. § 2254(c).

Petitioner has at least one available procedure by which to raise the issues he has presented in this

application. He may file a motion for relief from judgment under Mich. Ct. R. 6.500 et seq. Under

Michigan law, one such motion may be filed after August 1, 1995. Mich. Ct. R. 6.502(G)(1).

Petitioner has either very recently filed or soon will file his one allotted motion. Therefore, the

Court concludes that he has at least one available state remedy. To properly exhaust his claim,

Petitioner must pursue the motion for relief from judgment in the Ottawa County Circuit Court. If

his motion is denied by the circuit court, Petitioner must appeal that decision to the Michigan Court

of Appeals and the Michigan Supreme Court. O’Sullivan, 526 U.S. at 845; Hafley, 902 F.2d at

483 (“‘[P]etitioner cannot be deemed to have exhausted his state court remedies as required by 28

U.S.C. § 2254(b) and (c) as to any issue, unless he has presented that issue both to the Michigan

Court of Appeals and to the Michigan Supreme Court.’”) (citation omitted).

               Because Petitioner has some claims that are exhausted and some that are not, his

petition is “mixed.” Under Rose v. Lundy, 455 U.S. 509, 522 (1982), district courts are directed

to dismiss mixed petitions without prejudice in order to allow petitioners to return to state court to

exhaust remedies. However, since the habeas statute was amended to impose a one-year statute

of limitations on habeas claims, see 28 U.S.C. § 2244(d)(1), dismissal without prejudice often

effectively precludes future federal habeas review. This is particularly true after the Supreme

Court ruled in Duncan v. Walker, 533 U.S. 167, 181-82 (2001), that the limitations period is not

tolled during the pendency of a federal habeas petition. As a result, the Sixth Circuit adopted a

stay-and-abeyance procedure to be applied to mixed petitions. See Palmer v. Carlton, 276 F.3d

777, 781 (6th Cir. 2002). In Palmer, the Sixth Circuit held that when the dismissal of a mixed
petition could jeopardize the timeliness of a subsequent petition, the district court should dismiss

only the unexhausted claims and stay further proceedings on the remaining portion until the

petitioner has exhausted his claims in the state court. Id.; see also Rhines v. Weber, 544 U.S. 269,

277 (2007) (approving stay-and-abeyance procedure); Griffin v. Rogers, 308 F.3d 647, 652 n.1

(6th Cir. 2002).

                Petitioner’s application is subject to the one-year statute of limitations provided in

28 U.S.C. § 2244(d)(1). Under that provision, the one-year limitations period runs from “the date

on which the judgment became final by the conclusion of direct review or the expiration of the

time for seeking such review.” 28 U.S.C. § 2244(d)(1)(A). Petitioner appealed his conviction to

the Michigan Court of Appeals and the Michigan Supreme Court. The Michigan Supreme Court

denied his application on December 21, 2018. Petitioner did not petition for certiorari to the United

States Supreme Court, (Pet., ECF No. 1, PageID.4), though the ninety-day period in which he

could have sought review in the United States Supreme Court is counted under § 2244(d)(1)(A).

See Bronaugh v. Ohio, 235 F.3d 280, 283 (6th Cir. 2000). The ninety-day period expired on March

22, 2019. Accordingly, absent tolling, Petitioner would have one year, until Monday, March 23,

2020, in which to file his habeas petition. Petitioner filed the instant petition on March 20, 2020,

three days before expiration of the limitations period.

                The running of the statute of limitations is tolled while “a properly filed application

for State post-conviction or other collateral review with respect to the pertinent judgment or claim

is pending.” 28 U.S.C. § 2244(d)(2). The statute of limitations is tolled from the filing of an

application for state post-conviction or other collateral relief until a decision is issued by the state

supreme court. Lawrence v. Florida, 549 U.S. 327 (2007). The statute is not tolled during the

time that a Petitioner petitions for writ of certiorari in the United States Supreme Court. Id. at 332.



                                                   5
Thus, so long as Petitioner’s request for collateral review is pending, the time will not count against

him. But, until he files his motion and after the Michigan Supreme Court rules on his application

for leave to appeal to that court, the statute of limitations will run. The Palmer Court has indicated

that thirty days is a reasonable amount of time for a petitioner to file a motion for post-conviction

relief in state court, and another thirty days is a reasonable amount of time for a petitioner to return

to federal court after he has exhausted his state-court remedies. Palmer, 276 F.3d at 781. See also

Griffin, 308 F.3d at 653 (holding that sixty days amounts to a mandatory period of equitable tolling

under Palmer).

                In the instant case, Petitioner has less than sixty days remaining before the statute

of limitations expires. Petitioner therefore would not have the necessary 30 days to file a motion

for post-conviction relief or the additional 30 days to return to this court before expiration of the

statute of limitations. As a result, were the Court to dismiss the petition without prejudice for lack

of exhaustion, the dismissal could jeopardize the timeliness of any subsequent petition. Palmer,

276 F.3d at 781.

                The Supreme Court has held, however, that the type of stay-and-abeyance

procedure set forth in Palmer should be available only in limited circumstances because over-

expansive use of the procedure would thwart the AEDPA’s goals of achieving finality and

encouraging petitioners to first exhaust all of their claims in the state courts. See Rhines v. Weber,

544 U.S. 269, 277 (2005). In its discretion, a district court contemplating stay and abeyance should

stay the mixed petition pending prompt exhaustion of state remedies if there is “good cause” for

the petitioner’s failure to exhaust, if the petitioner’s unexhausted claims are not “plainly meritless”

and if there is no indication that the petitioner engaged in “intentionally dilatory litigation tactics.”

Id. at 278. Moreover, under Rhines, if the district court determines that a stay is inappropriate, it



                                                   6
must allow the petitioner the opportunity to delete the unexhausted claims from his petition,

especially in circumstances in which dismissal of the entire petition without prejudice would

“unreasonably impair the petitioner’s right to obtain federal relief.” Id.

               Petitioner has already recognized the need for a stay to preserve his habeas claims.

He has filed a motion to stay this action and hold it in abeyance pending exhaustion of his state

court remedies with regard to habeas issues IV and V. To obtain that relief, Petitioner must show:

(1) good cause for his failure to exhaust before filing his habeas petition; (2) that his unexhausted

claims are not plainly meritless; and (3) that he has not engaged in intentionally dilatory litigation

tactics. See Rhines, 544 U.S. at 277-78. The Court finds that Petitioner has made the showing

required by Rhines. Accordingly, the Court will enter an order staying this action and holding in

abeyance pending Petitioner’s timely exhaustion of his unexhausted habeas issues and compliance

with the Court’s order.



Dated:   April 8, 2020                                /s/ Paul L. Maloney
                                                       Paul L. Maloney
                                                       United States District Judge




                                                  7
